Exhibit 10.24

 

Reno Commercial Banking Group MAC 54649-027

 

MAC S4659-027

 

 

5340 Kietzke Lane, Suite 201

 

 

Reno, NV 89511

 

 

775 689-6003

 

 

775-689-6026 Fax

 

 

 

                                                                                                               
April 9, 2003

 

 

GameTech International, Inc.
900 Sandhill Road
Reno, NV 89511

 

 

Gentlemen:

 

                This letter amendment (this “Amendment”) is to confirm the
changes agreed upon between WEllS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and
GAMETECH INTERNATIONAL, INC. (“GameTech”) and BINGO TECHNOLOGIES CORPORATION
(“Bingo”) (before going individually collectively, the “Borrower”) to the terms
and conditions of that certain letter agreement between Bank and Borrower dated
as of August 19, 1998, as amended from time to time (the “Agreement”). For
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and Borrower hereby agree that the Agreement shall be amended
as follows to reflect said changes.

 

 

                1. The first paragraph of the Agreement is hereby amended to
delete Bingo as a “Borrower” as defined and referenced therein, and Bingo is
hereby released as a “Borrower” under the Agreement, as if originally not
included as a “Borrower.” Unless otherwise set forth in the Agreement, each
reference in the Agreement to “Borrower” shall mean only GameTech.

 

 

                2. The Agreement is hereby amended by deleting “April 2, 2003”
as the last day on which Bank will make advances under the Line of Credit, and
by substituting for said date “April 2, 2004,” with such change to be effective
upon the execution and delivery to Bank of a promissory note substantially in
the form of Exhibit A attached hereto (which promissory note shall replace and
be deemed the Line of Credit Note defined in and made pursuant to the Agreement)
and all other contracts, instruments and documents required by Bank to evidence
such change,

 

                3. Paragraph 2 is hereby deleted in its entirety, and the
following substituted therefor:

 

“A facility under which Bank will enter into foreign exchange contracts for the
account of Borrower from time to time up to and—including April 2, 2004, not to
exceed at any time the maximum principal amount of Two Hundred Thousand United
States Dollars (US$200,OOO.00) (“Foreign Exchange Facility”),”

 

 

--------------------------------------------------------------------------------


 

 

                4. Paragraph 1.1.1 is hereby deleted in its entirety, and the
following substituted therefor.

 

                “1.1..1 FOREIGN EXCHANGE FACiliTY:

 

 

                Bank will enter into foreign exchange contracts for the account
of Borrower under the Foreign Exchange Facility for the purchase and/or sale by
Borrower in United States dollars of foreign currencies designated by Borrower;
provided however, that the aggregate of all outstanding foreign exchange
contracts shall not at any time exceed the maximum principal amount available
under the Foreign Exchange Facility, as set forth above. No foreign exchange
contract shall be executed for a term which extends beyond April 2, 2004.
Borrower shall have a “Delivery limit” under the Foreign Exchange Facility not
to exceed at any time the aggregate principal amount of Two Hundred Thousand
United States Dollars (US$200,000.00), which Delivery Limit reflects the maximum
principal amount of Borrower’s foreign exchange contracts which may mature
during any 2 day period.  All foreign exchange transactions shall be subject to
the additional  terms of a Foreign Exchange Agreement, substantially in the
form  of Exhibit B attached hereto (“Foreign Exchange Agreement”), all  terms of
which are incorporated herein by this reference.”

 

 

                5. Paragraphs V.3. (a) and (b) are hereby deleted in their
entirety, and the following substituted thereof:

 

                “(a) not later than 120 days and as of the end of each fiscal
year, an audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet, income statement and
statement of cash flows;

 

                (b) not later than 45 days after and as of the end of each
fiscal quarter, a financial statement of Borrower, prepared by Borrower, to
include balance sheet, income statement, statement of cash flows and an aged
listing of accounts receivable and accounts payable;”

 

                6. Except as specifically provided herein, all terms and
conditions of the Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Agreement shall have the same meaning
when used herein. This Amendment and the Agreement shall be read together, as
one document.

 

                7. Borrower hereby remakes all representations and warranties
contained in the Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of Borrower’s acknowledgment set
forth below there exists no default or defined event of default under the
Agreement or any promissory note or other contract, instrument or document

 

 

2

--------------------------------------------------------------------------------


 

 

executed in connection therewith, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute such a default
or defined event of default.

 

 

                Your acknowledgment of this Amendment shal.l constitute
acceptance of the foregoing terms and conditions.

 

 

Sincerely,

 

 

 

 

WELLS FARGO BANK

 

 

 

NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Debbie Fuetsch

 

 

Debbie Fuetsch

 

 

Vice President

 

 

Acknowledged and accepted as of  4/22/03   :

 

GAMETECH INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Andrejs K. Bunkse

 

 

 

 

 

 

Title:

VP—General Counsel

 

 

 

 

3

--------------------------------------------------------------------------------